TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00613-CV



                                 Clayton McBryde, Appellant

                                                  v.

Grande Communications, Inc.; The City of Austin d/b/a Austin Energy; The City of Austin
d/b/a Austin Energy Ventures; The City of Austin d/b/a Austin Energy Services; The City
                of Austin d/b/a Austin Energy Products; et al., Appellees


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN301906, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant has filed an unopposed motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: April 2, 2007